DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s argument in the Remarks, Schwarz in Fig.5b, [06], [09], [78], teaches a volumetric video, being a three dimensional scene model is projected onto a number of projection surfaces that are unfolded onto two-dimensional (2D) planes, and the 3D projection is performed from different directions of the 3D object, one after another.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190156504 A1 JIANG; Wei et al. (hereafter Jiang), and further in view of US 20200228836 A1 Schwarz; Sebastian et al. (hereafter Schwarz).
Regarding claim 11, Jiang discloses An encoding method comprising: generating three-dimensional model information representing a three- dimensional model of a subject on a basis of a plurality of captured images obtained by imaging the subject from a plurality of viewpoints ( Fig.1, [24]), and active depth information indicating a distance to the subject from a plurality of viewpoints different from the plurality of viewpoints from which the plurality of captured images are imaged (Fig.3, [21], [27]; generating depth information representing a depth from an arbitrary viewpoint to the three-dimensional model by using the plurality of two-dimensional images ([02], [22]).
Jiang fails to disclose converting the three-dimensional model represented by the three-dimensional model information into a plurality of two-dimensional images by projecting the three- dimensional model from a plurality of directions; transmitting transmit data including the plurality of two-dimensional images and the depth information to a decoding device.
However, Schwarz teaches converting the three-dimensional model represented by the three- dimensional model information into a plurality of two-dimensional images by projecting the three-dimensional model from a plurality of directions (Fig.5b, [06], [09], [78], wherein A volumetric video, being a three dimensional scene model is projected onto a number of projection surfaces that are unfolded onto two-dimensional (2D) planes, and the 3D projection is performed from different directions of the 3D object, one after another); and transmitting transmit data including the plurality of two-dimensional images and the depth information to a decoding device (i.e.[07]-[08], [94], wherein both 2D image, such as texture image/picture and depth information/picture are encoded and decoded, means the encoder transmits the 2D and depth information to decoder).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the encoding method disclosed by Jiang to include the teaching in the same field of endeavor of Schwarz, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]).
Regarding claim 12, see the rejection for claim 11. Schwarz further teaches A decoding device (i.e.Figs.3) comprising: a reception unit configured to receive transmit data including a plurality of two-dimensional images and depth information (i.e.Figs.3, [08]); and a three-dimensional data conversion processing unit configured to convert the plurality of two-dimensional images and the depth information into the three-dimensional model information representing the three-dimensional model of the subject (i.e.[127]); wherein the reception unit and the three-dimensional data conversion unit are each implemented via at least one processor ([13], [34]).
Regarding claim 13, Schwarz teaches The decoding device according to claim 12, wherein the reception unit receives the transmit data including the plurality of two-dimensional images, the depth information, and the active depth information, and the three-dimensional data conversion processing unit converts the plurality of two-dimensional images and the depth information into the three-dimensional model information representing the three-dimensional model of the subject with reference to the active depth information (i.e.[94], [216]).
Regarding claims 16, see the rejection for claim 12.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Schwarz, and further in view of US 20020164066 A1 Matsumoto, Yukinori (hereafter Matsumoto).
Regarding claim 14, Matsumoto teaches  The decoding device according to claim 12, wherein the reception unit receives the transmit data further including processed area information that indicates an area in which a corruption occurring in a silhouette of the subject on a plurality of silhouette images is subjected to processing, the processed area information being generated after a background difference is determined from the plurality of captured images, the silhouette images each representing, in binary form (i.e.[113], [129]), the silhouette indicating a range in which the subject is shown in each of the captured images are generated, the active depth information is projected onto the silhouette images, and the corruption occurring in the silhouette of the subject on the silhouette images is subjected to the processing(i.e.[06], [142], [148]), and Schwarz further teaches the three-dimensional data conversion processing unit projects the active depth information onto the area indicated by the processed area information(i.e.[140], [197]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Jiang, Schwarz and Matsumoto before him/her, to modify the decoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Matsumoto, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and improve accuracy, as identified by Matsumoto (i.e.[09]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Schwarz, and further in view of US 20180048820 A1 Hinkel; Bradley Lawrence et al. (hereafter Hinkel).
Regarding claim 15, Hinkel teaches The decoding device according to claim 12, wherein an object or substance of the subject is detected on a basis of the plurality of captured images and the active depth information, then the reception unit receives the transmit data including a correction value used to correct the active depth information depending on the object or substance of the subject and reliability of the correction value, and the three-dimensional data conversion processing unit refers to the active depth information corrected on a basis of the correction value and the reliability (i.e.[24], [94]-[95], [172]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Jiang, Schwarz and Hinkel before him/her, to modify the decoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Hinkel, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and for improving image quality of an image  (e.g., deblurring/deconvolution processing), as identified by Hinkel (i.e.[24]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Schwarz, and further in view of US 20170048507 A1 Campbell; Shandon et al. (hereafter Campbell).
Regarding claim 17, Campbell The decoding device according to claim 11, wherein an object or substance of the subject is detected on a basis of the plurality of captured images and the active depth information ([53]), then a correction value is generated to correct the active depth information depending on the object or substance of the subject and reliability of the correction value, and the correction value and the reliability are transmitted with the transmit data ([99]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Jiang, Schwarz and Campbell before him/her, to modify the decoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Campbell, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz ([04]) and provide efficient memory usage techniques for correcting gaps in depth maps resulting from data errors,  as identified by Campbell.


Allowable Subject Matter
Claims 1-10 are allowed.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/               Primary Examiner, Art Unit 2487